 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchmidt-Tiago Construction CompanyandInterna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No 13 1 Cases27-CA-7424, 27-CA-7367-7, and 27-CA-8348December 30, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 30, 1987,the National Labor Relations Board issued its Decision and Order in thiscase directing Schmidt Tiago Construction Company (the Respondent)to make whole unit employeesrepresented by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local UnionNo 13, AFL-CIO (theUnion),by paying on their behalf contributions tovarious fringe benefit funds,and by making themwhole for any losses or expenses they may have in-curred as a result of the Respondent's unfair laborpractices 2On April 19,1988, the United StatesCourt ofAppeals for the Tenth Circuit,based onthe Respondent's failure to file an answer,grantedthe Board'smotion forjudgment by default, andordered that the Order of the Board be enforced 3On August 29, 1988,the Regional Director forRegion 27 issued a backpay specification and noticeof hearing setting forth specifically and in detailthe backpay computations for the fringe benefitcontributions involved in this proceeding and noti-fying the Respondent that a timely answer must befiled,which must comply with the Board s Rulesand Regulations The Respondent failed to file ananswer to the backpay specificationOn November 10, 1988,theGeneral Counselfiledwith the Board a Motion for Summary Judgment with exhibits attachedOn November 16,1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the General Counsel'sMotion for Sum-mary Judgment should not be granted The Re-spondent did not file a response The allegations inthe motion are therefore undisputedThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelOn the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102 56 of the Board's Rules and Regula-tions4 provides that if an answer is not filed within21 days from the service of the backpay specifica-tion, the Board may find the allegations of thespecification to be true and enter an appropriateorder 5 The undisputed allegations in the Motionfor Summary Judgment disclose that the Respond-ent, after being duly served with the specification,has failed to file an answer to the backpay specificationIn view of the Respondent's failure to file ananswer to the backpay specification in accordancewith the provisions of Section 102 56 of the Na-tionalLabor Relations Board Rules and Regula-tions,and in the absence of good cause beingshown for that failure, we find the allegations ofthe specification to be true and grant the GeneralCounsel's Motion for Summary JudgmentAccordingly, we find that the backpay amountsdue the pension trust fund and the vacation fundare as stated in the computations of the specifica-tion, and we shall order that payment thereof bemade to those funds by the RespondentORDERThe National Labor Relations Board orders thatthe Respondent, Schmidt-Tiago Construction Com-pany,Colorado Springs,Colorado, its officers,agents, successors, and assigns, shall make wholethe fringe benefit funds named below by paymentof the amounts specified, plus additional interestand liquidated damages to be accrued until payment is made of all such amounts due as providedin our original OrderiOn November 1 1987 the Teamsters International Union was readmitted tothe AFL-CIO Accordingly the caption has been amended toreflectthat change2 286 NLRB 3422 The courts judgmentwas not published4 Formerly Sec 102 54 The Board amended its rules governing proceedings concerning compliance with Agency orders effective November13 1988 The substance of former Secs 102 54 and 102 55 has been incorporated into Sec 102 56 as revised and former Sec 102 56 with somemodification has become the new Sec 102 57 while the substance offormer Sec 102 57 has become par (c) of the new Sec 102 55 in therevised rules5We note that the Regional Director erroneously informed the Respondent that it had to file an answer within 15 days In light of the Respondent s failure to file an answer or a response to the Notice to ShowCausewe find the Regional Directors misstatement in no way prejudiced the Respondent292 NLRB No 30 SCHMIDT TIAGO CONSTRUCTION147FundInterestThrough7/31/88Damages Through7/31/88TotalPension TrustFund$22293655$12761421$12761421$47816496Vacation Fund1273923172 922 4112 739 2321305395